KATZ, J.
The dispositive issue on appeal is whether, pursuant to General Statutes § 10a-149a, the United States military is prohibited from using the facilities and career services office of the University of Connecticut School of Law (law school) for recruitment purposes because of its current discrimination against gay men and lesbians. We conclude that it is.
The following facts are undisputed. The plaintiff, the Gay and Lesbian Law Students Association at the University of Connecticut School of Law, an unincorporated student organization that has as its primary objective the promotion of the needs of gay and lesbian students at the law school, brought an action against the defendants, the board of trustees of the University of Connecticut, the president of the university, Harry J. Hartley, and the dean of the law school, Hugh C. MacGill. The plaintiff alleged that by allowing the Judge Advocate General Corps of the United States Army, Navy, Air Force and Marines to recruit at the law school, *456the defendants had violated General Statutes §§ 46a-81a through 46a-81r (Gay Rights Law)1 and General *457Statutes § 10a-149a,2 and had breached their contract with the law school’s students, based upon the law *458school’s internal nondiscrimination policy.3 The plaintiff sought an injunction barring the use of law school facilities and the career services office by any organization, including the military, that discriminates on the basis of sexual orientation and a declaratory judgment declaring that the defendants had violated both the Gay Rights Law and § 10a-149a.
Shortly thereafter, the plaintiff filed an application for a temporary injunction to prevent an anticipated recruiting visit by the Judge Advocate General Corps to the law school campus. The defendants filed a motion to dismiss claiming, inter alia, that the plaintiff was not aggrieved and that it lacked standing to pursue the action. The trial court denied that motion. The parties then filed a stipulation of facts.4 Following an evidentiary hearing on the temporary injunction, at which the *459stipulation was introduced into evidence, the trial court concluded that, although all employers who used the school’s career services office were required to abide by the law school’s nondiscrimination policy, which forbids, inter alia, discrimination in employment on the *460basis of sexual preference, the defendants, nevertheless, knowingly permitted and even assisted branches of the United States military to recruit and interview at the law school despite the military’s open policy of discrimination against gay men and lesbians. Because § 10a-149a only requires the defendants to provide the same opportunities to the military that it affords other employers, the trial court concluded that the defendants’ conduct violated the Gay Rights Law. Accordingly, the trial court issued a temporary injunction barring the defendants from permitting any organization, including the military, that discriminates on the basis of sexual orientation from using on-campus employment recruiting facilities or other employment services of the law school and its office of career services.
Following the issuance of a temporary injunction, the parties agreed that the hearing and record from the temporary injunction could be consolidated with the final hearing and record on a permanent injunction. As such, the only remaining issue for the court to consider prior to issuing a permanent injunction was whether the United States military continued to discriminate against gay men and lesbians. On the basis of its finding that, pursuant to the revised United States Department of Defense policy on gays in the military, the military *461continued to discriminate against gay men and lesbians, the trial court issued a permanent injunction identical to the earlier temporary injunction.
The defendants appealed this ruling to the Appellate Court and we transferred the appeal to this court pursuant to Practice Book § 4023 and General Statutes § 51-199 (c). They claim on appeal that: (1) the trial court lacked jurisdiction over this case in the absence of notice under Practice Book § 390 (d);5 (2) the plaintiff did not have standing to bring this action; (3) the plaintiff was not aggrieved by the defendants’ actions; and (4) § 10a-149a overrides the law school’s obligations under the Gay Rights Law. The defendants do not challenge the trial court’s finding that the military continues to discriminate on the basis of sexual orientation. We affirm the judgment of the trial court.
I
The defendants argue that because the plaintiff failed to comply with § 390 (d),6 in that it failed to notify the military of the pending action, the trial court was without jurisdiction to enter an injunction. The defendants recognize that, on its face, § 390 (d) applies only to a claim for a declaratory judgment and that the trial court did not grant a declaratory judgment. They argue, nevertheless, in reliance on Mannweiler v. LaFlamme, 232 Conn. 27, 35, 653 A.2d 168 (1995), that because the plaintiffs claims for injunctive and declaratory relief *462depended upon the trial court’s interpretation of § 10a-149a, the claims were “inexorably intertwined.” Accordingly, the plaintiff should have notified the military of this action, and its failure to do so deprived the trial court of jurisdiction.
The plaintiff responds that § 390 (d) is inapplicable because it never pursued its claim for declaratory relief, and the trial court never considered or ruled on that claim. Rather, the trial court issued an injunction pursuant to General Statutes § 46a-99,7 which statutorily authorizes a trial court to issue an injunction where General Statutes § 46a-81i or General Statutes § 46a-81j has been violated. Finally, the plaintiff contends that the affected branches of the military had actual notice of this case since 1992.
We agree with the plaintiff that § 46a-99 is the controlling provision in this case. Furthermore, we conclude that § 46a-99 does not contain a notice requirement and that the procedural requirement of § 390 (d) should not be grafted onto this section. In enacting § 46a-99, the legislature has provided a mechanism to ensure that discrimination is eradicated. Had it intended there to be any particular additional procedural conditions, such as a notice requirement, the legislature could have included them. See, e.g., General Statutes §§ 52-45a through 52-72.
Moreover, the defendants’ reliance on Mannweiler v. LaFlamme, supra, 232 Conn. 27, is misplaced. In that case, in concluding that § 390 (d) applied, this court explicitly recognized that the trial court had, in fact, considered and decided the declaratory relief claim. *463“Neither the trial court’s memorandum of decision nor the judgment file indicates that the declaratory judgment aspect of this case was not determined by the trial court.” Id., 31. In the present case, the trial court never mentioned declaratory relief in any of its decisions, and, in its final judgment, the court specifically ordered a permanent injunction as its sole remedy. Consequently, Mannweiler does not dictate that the notice requirements of § 390 (d) control in this case. We conclude, therefore, that the plaintiffs failure to comply with § 390 (d) did not adversely impact the trial court’s jurisdiction to issue a permanent injunction.
II
In their second procedural claim, the defendants argue that the trial court’s determination that the plaintiff had associational standing to bring this action was improper. We are not persuaded.
“The fundamental aspect of standing ... [is that] it focuses on the party seeking to get his complaint before [the] court and not on the issues he wishes to have adjudicated. Flast v. Cohen, 392 U.S. 83, 99, 88 S. Ct. 1942, 20 L. Ed. 2d 947 [1968]. Hartford Kosher Caterers, Inc. v. Gazda, 165 Conn. 478, 485, 338 A.2d 497 (1973). Standing is not a technical rule intended to keep aggrieved parties out of court .... Rather it is a practical concept designed to ensure that courts and parties are not vexed by suits brought to vindicate nonjusticiable interests and that judicial decisions which may affect the rights of others are forged in hot controversy, with each view fairly and vigorously represented. See, e.g., Baker v. Carr, 369 U.S. 186, 204, 82 S. Ct. 691, 7 L. Ed. 2d 663 (1962); Stern v. Stern, 165 Conn. 190, 192, 332 A.2d 78 (1973). Maloney v. Pac, 183 Conn. 313, 320-21, 439 A.2d 349 (1981). The requirements of justiciability and controversy are ordinarily held to have been met when a complainant makes a colorable claim *464of direct injury he has suffered or is likely to suffer, in an individual or representative capacity. [Maloney v. Pac, supra, 321]. As long as there is some direct injury for which the plaintiff seeks redress, the injury that is alleged need not be great. Id.; see Bassett v. Desmond, 140 Conn. 426, 432, 101 A.2d 294 (1953). Where the nexus between the injury and the claim sought to be adjudicated is obvious and direct, a plaintiff has standing to maintain the claim. Maloney v. Pac, supra, 322.” (Internal quotation marks omitted.) Connecticut Assn. of Health Care Facilities, Inc. v. Worrell, 199 Conn. 609, 612-13, 508 A.2d 743 (1986).
When deciding whether an association has standing to bring a claim, we have adopted the federal standard of associational standing as set forth in Hunt v. Washington State Apple Advertising Commission, 432 U.S. 333, 343, 97 S. Ct. 2434, 53 L. Ed. 2d 383 (1977). “[A]n association has standing to bring suit on behalf of its members when: (a) its members would otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the relief requested requires the participation of individual members in the lawsuit. Id.; see Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 40, 96 S. Ct. 1917, 48 L. Ed. 2d 450 (1976); California Bankers Assn. v. Shultz, 416 U.S. 21, 94 S. Ct. 1494, 39 L. Ed. 2d 812 (1974); Sierra Club v. Morton, 405 U.S. 727, 739, 92 S. Ct. 1361, 31 L. Ed. 2d 636 (1972). Representational standing depends in substantial measure on the nature of the relief sought. If in a proper case the association seeks a declaration, injunction, or some other form of prospective relief, it can reasonably be supposed that the remedy, if granted, will inure to the benefit of those members of the association actually injured. Warth v. Seldin, 422 U.S. 490, 515, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975).” (Internal quotation marks omitted.) Con*465necticut Assn. of Health Care Facilities, Inc. v. Worrell, supra, 199 Conn. 616; accord Windham Taxpayers Assn. v. Board of Selectmen, 234 Conn. 513, 527, 662 A. 2d 1281 (1995).
The plaintiff argues that it has sustained its burden of proof and has satisfied this test.8 The defendants challenge only the first prong of the test. They rely on Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992), wherein the United States Supreme Court set forth a three part test to determine individual standing. First, a plaintiff must demonstrate an “injury in fact,” that is, an invasion of a legally protected interest that is “concrete and particularized” and “actual or imminent” rather than “conjectural or hypothetical.” Id. Second, there must be a causal connection between the defendants’ conduct and the alleged injury. The injury must be “fairly . . . trace [able] to the challenged action of the defendants], and not . . . th[e] result [of] the independent action of some third party not before the court.” (Internal quotation marks omitted.) Id. Third, the alleged injury will “likely,” rather than “speculatively,” be “redressed by a favorable decision.” Id., 561.
The defendants argue that the plaintiff has not satisfied this test because of its failure to allege that any of its members had been denied an interview with the Judge Advocate General Corps or that any member had been denied a service of the law school’s office of career services. The plaintiff responds that, assuming Lujan governs this court’s standing analysis,9 it meets the *466standing requirements recited in that case. We conclude that the trial court properly determined that the plaintiff had standing.
This court has had many opportunities to determine what constitutes standing. “Standing is the legal right to set judicial machinery in motion. One cannot rightfully invoke the jurisdiction of the court unless he has, in an individual or representative capacity, some real interest in the cause of action, or a legal or equitable right, title or interest in the subject matter of the controversy. . . . Unisys Corp. v. Dept. of Labor, 220 Conn. 689, 693, 600 A.2d 1019 (1991).” (Internal quotation marks omitted.) Presidential Capital Corp. v. Reale, 231 Conn. 500, 504, 652 A.2d 489 (1994). “Standing requires no more than a colorable claim of injury; a plaintiff ordinarily establishes his standing by allegations of injury. Similarly, standing exists to attempt to vindicate ‘arguably’ protected interests. Ducharme v. Putnam, 161 Conn. 135, 139, 285 A.2d 318 (1971); see also Assn. of Data Processing Service Organizations v. Camp, 397 U.S. 150, 90 S. Ct. 827, 25 L. Ed. 2d 184 (1970).” (Emphasis in original.) Maloney v. Pac, supra, 183 Conn. 321 n.6.10
The infringement of the rights of the plaintiffs members under the Gay Rights Law was concrete and particularized as well as actual and imminent. The members had been denied equal placement opportunities because the career services office had allocated resources to the military, which would not, regardless of their abilities and talents, hire them. The director of the office of career services, Diane Pandera, admitted that the office allocates resources to military employers and spends time accommodating the military, including *467arranging for and following up on on-campus interviews. That conduct has created a lack of equal access to the office of career services and has caused some of the plaintiffs members to reevaluate their approaches to the career services department. Moreover, by allowing the military to use the services of the placement office and to conduct on-campus interviews, the defendants sanctioned impermissible discrimination that caused the plaintiffs members to have feelings of shock, anger, humiliation, frustration and helplessness.11 Finally, the violation of the members’ rights under the Gay Rights Law was continuing and, at the time of the temporary injunction hearing, was about to increase upon the arrival of military recruiters to conduct interviews. By permanently enjoining on-campus recruiting by the military, the trial court secured the members’ rights under the Gay Rights Law.
This case is a far cry from the attenuated claim in Lujan v. Defenders of Wildlife, supra, 504 U.S. 555, upon which the defendants exclusively rely. Therein, the subject association claimed standing because two of its members who planned to travel abroad in the future would have their ability to view certain wildlife jeopardized as a result of a restrictive interpretation of the Endangered Species Act of 1973 limiting its applicability to the United States and the high seas. Id., 559, 562-63. In contrast, the plaintiffs members in this case are not merely members of the general public who have failed to demonstrate how they have been harmed in *468some unique way. Cf. Monroe v. Horwitch, 215 Conn. 469, 473, 576 A.2d 1280 (1990) (because plaintiff is “simply a member of the general public who has not demonstrated how she was harmed in a unique fashion,” she is not aggrieved). Accordingly, because the plaintiffs members would have otherwise had standing to sue in their own right, we conclude that the trial court’s determination that the plaintiff had standing to bring this action was proper.
Ill
In the third issue on appeal, the defendants argue that because the plaintiff was not aggrieved by the law school’s decision to allow the military to use the placement and career services facilities to recruit on campus, the trial court lacked subject matter jurisdiction.12 Because aggrievement is a predicate to the court’s subject matter jurisdiction, it must be resolved in the plaintiffs favor in order for this court to proceed to the merits.
“The [fundamental] test for determining aggrievement encompasses a well settled twofold determination: first, the party claiming aggrievement must demonstrate a specific personal and legal interest in the subject matter of the decision, as distinguished from a general interest shared by the community as a whole; second, the party claiming aggrievement must establish that this specific personal and legal interest has been specially and injuriously affected by the decision. Zoning Board of Appeals v. Freedom of Information Commission, 198 Conn. 498, 502, 503 A.2d 1161 (1986) [superseded on other grounds by Hartford v. Freedom of Information Commission, 201 Conn. 421, 518 A.2d 49 (1986)]; Cannavo Enterprises, Inc. v. Burns, 194 Conn. 43, 47, 478 A.2d 601 (1984); Local 1303 & Local *4691378 v. [Freedom of Information Commission, 191 Conn. 173, 176, 463 A.2d 613 (1983)]; Mystic Marinelife Aquarium, Inc. v. Gill, 175 Conn. 483, 493, 400 A.2d 726 (1978).” (Internal quotation marks omitted.) Windham Taxpayers Assn. v. Board of Selectmen, supra, 234 Conn. 523.
The defendants claim that although the plaintiff may indeed have intense feelings regarding the military recruiting on campus despite its discriminatory practices, “ ‘[a] mere grievance to one’s sense of propriety or sense of justice’ ” does not equate with legal aggrievement. They claim that the plaintiff must have members who actually desire a military career and were denied an interview with a branch of the military service in order to be aggrieved. Additionally, they assert that the plaintiffs alleged injury is the result of the policies of the Department of Defense and not the defendants’ conduct. We disagree.
The defendants’ arguments ignore the facts that the trial court reasonably found. Specifically, the trial court found that the “assistance in securing employment is one of the most important services that the law school provides” and that by allowing an organization that discriminates against gay and lesbian students to use its facilities and services, the law school contributed to such students having “fewer placement opportunities than heterosexual students.” This lack of equal access to professional and educational benefits as a result of the defendants’ conduct, as well as the stigma and humiliation created by the inequities, constituted injuries sufficient to satisfy the aggrievement threshold.
The defendants’ argument that, because the plaintiff has not demonstrated that one of its members was denied an interview with the military, there can be no aggrievement is misplaced. The relevant question is not whether one of the plaintiffs members wants to join the military; rather, the relevant question is whether *470the members are receiving the same placement opportunities as heterosexual students. Furthermore, the defendants’ suggestion that the plaintiffs complaint is really against the military and not the school mischaracterizes the problem. An action pursuant to § 46a-99 is directed at discrimination by state agencies, such as the University of Connecticut, and not federal departments.13
Having disposed of the defendants’ arguments, we conclude that the plaintiff has been aggrieved by the defendants’ conduct. The legislature has provided an unequivocal prohibition on any state agency from becoming “a party to any agreement, arrangement or plan which has the effect of sanctioning discrimination.” General Statutes § 46a-81i (b). In unambiguous language contained in that same subsection, the legislature has also made it clear that “[n]o state facility may be used in the furtherance of any discrimination.” By providing its facilities for on-campus interviews by a discriminatory employer, and by participating in the arrangement and scheduling of these interviews on behalf of such an employer, the law school, and not the military, has knowingly violated the specific provisions of the Gay Rights Law. The plaintiff is not asserting some generalized grievance shared by every citizen. The Gay Rights Law protects the plaintiffs members, citizens who are gay men or lesbians and who have been the subject of discrimination as a result of their sexual preferences. As members of the very class protected by the Gay Rights Law, who seek protection by the act from the very harms they allege to have experienced, the plaintiffs members have the greatest *471legal interest in the enforcement of the statutory prohibitions and are clearly distinguishable from the community at large. Furthermore, those members have been specially and injuriously affected by the decision of the law school to permit on-campus recruiting activities by the military because this decision has violated their rights to be protected from discrimination under the Gay Rights Law. We conclude, therefore, that the plaintiff has established that it was aggrieved.
IV
The last issue that we address involves interpreting § 10a-149a in order to determine whether this provision requires that the law school afford military recruiters access to the school.14 After considering the language of the statute and its legislative history and purpose, the trial court concluded that because § 10a-149a requires that the law school treat military and nonmilitary recruiters alike and because the law school must ban nonmilitary recruiters who discriminate on the basis of sexual orientation, the law school must similarly ban all military recruiters. We agree.
The plaintiff argues on appeal that the language of the statute clearly provides that the law school is to “provide the same directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services as are offered to nonmilitary recruiters or commercial concerns.” (Emphasis added.) General Statutes § 10a-149a. The plaintiff interprets this language to mean that military and nonmilitary recruiters are to be afforded equal, identical recruiting opportunities. Therefore, because the law school cannot permit *472a civilian employer who discriminates on the basis of sexual orientation to recruit on campus, it cannot allow the military to recruit on campus. Furthermore, the plaintiff claims that the legislative history of this statute supports its position in that there was overwhelming sentiment among the senators and the representatives and those who testified at legislative committee hearings that § 10a-149a sought merely to provide equal access to military and nonmilitary recruiters and not preferential access to the military.
In contrast, the defendants, who similarly agree that the language is plain and unambiguous, focus on the firstphrase of § 10a-149a that provides “[notwithstanding any other provision of law to the contrary” to conclude that the statute mandates that military recruiters be afforded the same recruiting opportunities as civilian recruiters, regardless of any contrary laws, such as anti-discrimination laws, and that any conflict between § 10a-149a and any other law “must be resolved in favor of requiring access by military recruiters.” Therefore, according to the defendants, the law school must permit the military to recruit on campus, even though this would result in the school violating §§ 46a-81i and 46a-81j.15 Furthermore, the defendants argue that because the language of the statute is clear, the trial court should not have considered the statute’s legislative history, which, the defendants claim, is nonetheless inconclusive.
In order to determine whether the law school must deny the military access to on-campus recruiting opportunities, we must construe § 10a-149a. “It is fundamental that statutory construction requires us to ascertain *473the intent of the legislature and to construe the statute in a manner that effectuates that intent. ... In seeking to discern that intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation.” (Citation omitted; internal quotation marks omitted.) Murchison v. Civil Service Commission, 234 Conn. 35, 45, 660 A.2d 850 (1995); accord LoPresto v. State Employees Retirement Commission, 234 Conn. 424, 447, 662 A.2d 738 (1995). Our examination of the language, legislative history and purpose of § 10a-149a leads us to conclude that the plaintiff provides the more sound interpretation of the statute.
Solely on the basis of the statute’s plain language, we agree with the plaintiff that the statute clearly requires that the law school must provide military employers with the “same” recruitment opportunities as civilian employers. This necessarily means that military and civilian employers must be treated equally, with the same benefits and under the same limitations. Accordingly, because the law school can permit only a civilian employer that does not discriminate on the basis of sexual orientation to recruit on campus, it must permit the military similarly to recruit only if it does not discriminate on the basis of sexual orientation. The defendants’ interpretation would result in the military and civilian employers not receiving the same treatment because the military would be permitted to discriminate and would reap the benefits of recruiting. Therefore, the ability to recruit by the military would create additional privileges.
Furthermore, we reject the defendants’ construction of the “notwithstanding” clause. At the outset, we note that we have long held that provisos and exceptions to statutes are to be strictly construed with doubts resolved in favor of the general rule rather than the *474exception and that “those who claim the benefit of an exception under a statute have the burden of proving that they come within the limited class for whose benefit it was established.” Conservation Commission v. Price, 193 Conn. 414, 424, 479 A.2d 187 (1984); accord Aaron v. Conservation Commission, 183 Conn. 532, 549, 441 A.2d 30 (1981); see 2A J. Sutherland, Statutory Construction (5th Ed. Singer 1992) §§ 47.08 and 47.11. The defendants have failed to prove that this proviso means that the military should be permitted to recruit on campus in spite of the fact that it discriminates on the basis of sexual orientation and the fact that such recruitment would violate §§ 46a-81i and 46a-81j.
The defendants maintain that, at the time § 10a-149a was enacted in 1984, discrimination by state agencies on the basis of gender, disability and age was prohibited by General Statutes §§ 46a-71 and 46a-72. The military, however, openly discriminated on these bases, as it continues to do today. The defendants argue that because the military was then permitted to recruit on the law school’s campus pursuant to § 10a-149a notwithstanding these other protecting statutes,16 it should similarly be permitted to recruit now even though it violates the Gay Rights Law. We disagree. There is no indication in the language of the statute or in its legislative history that the “notwithstanding” clause refers to these statutes. See footnote 20. Rather, strictly construing the plain language of § 10a-149a, we discern that “any other provisions] of law to the contrary” to which the statute refers are those that are contrary to the substance of this law, in specific, those statutes that would deny the military the same directory and recruiting opportunities as are provided to private employers. *475Antidiscrimination statutes do not explicitly prohibit such access to the military. It is only by applying these statutes to the military in light of its practices and policies that these statutes are arguably “to the contrary.”
Furthermore, the legislative histoiy of the exemption in the Gay Rights Law for the Reserve Officers’ Training Corps (ROTC); General Statutes § 46a-81q; confirms our conclusion that the legislature did not consider the “notwithstanding” proviso in § 10a-149a to refer to the anti-discrimination statutes in effect when § 10a-149a was passed, namely, §§ 46a-71 and 46a-72. When, in 1991, the legislature added the ROTC exemption by enacting No. 91-58 of the 1991 Public Acts explicitly excusing the ROTC from complying with the Gay Rights Law, it expressed concern that without the exemption, all ROTC programs in the state would be eliminated. In other words, it considered that because the military discriminated on the basis of sexual orientation, the ROTC would be in violation of the Gay Rights Law and that such violation would preclude the ROTC’s presence on campus. See 34 H.R. Proc., Pt. 7, 1991 Sess., pp. 2666-67. This specific exemption was essential to save the program. Id. The legislature, however, had not previously expressed and did not then express any concerns that the military, in general, or the ROTC, in specific, had been in violation of the other antidiscrimination statutes.17 Because the legislature did not per*476ceive that the military had been in violation of these statutes, military and nonmilitary employers were not being treated differently. Therefore, because these statutes were not considered by the legislature to be provisions of law by which the military receives different treatment from nonmilitary employers, these statutes could not have been the “provision[s] of law to the contrary” referred to in § 10a-149a. Accordingly, we reject the defendants’ construction of the “notwithstanding” clause.
In further support of our conclusion that the legislature intended schools to bar any employer that violates the Gay Rights Law from recruiting on campus, we consider the tenet of statutory construction referred to as expressio unius est exclusio alteráis, which may be translated as “the expression of one thing is the exclusion of another.” Black’s Law Dictionary (6th Ed. 1990); 73 Am. Jur. 2d, Statutes § 211 (1974). “[Wjhere express exceptions are made, the legal presumption is that the legislature did not intend to save other cases from the operation of the statute.” 73 Am. Jur. 2d, supra, § 316; see Iovieno v. Commissioner of Correction, 222 Conn. 254, 258, 608 A.2d 1174 (1992); Chairman v. Freedom of Information Commission, 217 Conn. 193, 200, 585 A.2d 96 (1991). Thus, by exempting only the ROTC from the Gay Rights Law, the presumption is that the legislature did not intend to excuse the law school from complying with the Gay Rights Law by assisting the military in its recruitment activities. Had the legislature wanted to excuse state schools from complying with the Gay Rights Law, it could have included such a provision.
The legislative history and purpose of the statute confirms our conclusion that to allow the military to recruit would afford the military preferential treatment in violation of § 10a-149a. Number 83-576 of the 1983 Public Acts, codified at General Statutes § 10a-87, was *477enacted in response to the University of Connecticut’s board of trustees’ decision to ban completely from the university all military recruiters. That public act provided an unconditional right of access to state schools for military recruiters.18 Thus, under § 10a-87, the law school was required to provide access to military recruiters under all circumstances. Interestingly, however, the legislative history indicates that such unconditional access was not the goal of that statute. Senator Thomas Scott stated that the underlying goal was to “ban [state universities] from banning military recruiters and military recruiters ought to in turn be treated like anybody from a corporation or anybody else who wishes to come to a campus and talk to students about job opportunities . . . .” 26 S. Proc., Pt. 13, 1983 Sess., p. 4530. Section 10a-87 was repealed by No. 84-87 of the 1984 Public Acts, codified at § 10a-149a. In contrast to Public Act 83-576, the current statute explicitly limits the access of military recruiters by requiring that military recruiters be provided with only the same access as nonmilitary recruiters and, therefore, more accurately reflects the legislative intent embodied in the legislative history of the 1983 and 1984 acts. The previous unconditional access was abolished.
Furthermore, it is unequivocally clear from the Senate and House of Representatives floor debates and the legislative committee hearing testimony19 that the *478purpose of this statute is to provide equal access to military and civilian recruiters. Preferential access and treatment to the military is plainly rejected. Representative Dorothy C. Goodwin described the bill as “a nondiscrimination bill which says that recruiters for the armed services will be treated on exactly the same basis with no exceptions as any other job recruiter on any high school or college campus in the state . . . [and that the purpose of the bill is] to make sure that the armed forces of the United States are not either handicapped or advantaged in any way in the recruitment process.” (Emphasis added.) 27 H.R. Proc., Pt. 3, 1984 Sess., p. 964. Senator Steven C. Casey stated that the bill would require that the military be afforded “the same . . . on-campus recruiting opportunities” that are provided to other recruiters. 27 S. Proc., Pt. 3,1984 Sess., p. 1131. Furthermore, Joseph Constantine, the coordinator of guidance and health for the Hartford public school system at the time of the enactment of § 10a-149a, stated that the purpose of the bill “is simply to provide equity . . . equal access to the military . . . .” Conn. Joint Standing Committee Hearings, Education, Pt. 2, 1984 Sess., p. 369. Significantly, Major Louis Wein of the United States Marine Corps Reserve stated that this bill would ensure “that military recruiters are given equal access, not preferential access, but equal access to schools. The same access that a school would provide to another business or an educational institution. . . . [He further stressed] that this is not a preferential bill. This is an equal access bill.” (Emphasis added.) Id., pp. 404-405. Stanley Pac, then commissioner of environmental protection, speaking as a private citizen, indicated that “this bill would give the military recruiters the same rights that other recruiters have on campus . . . .” Id., p. 411. Lastly, Major George Messier, then commanding officer of the Marine Corps recruiting station in Hartford, responded in the affirmative to the *479question that “this [bill] would be only to insure equity, fairness?” Id., p. 415. Because the defendants are asking us to grant the military preferential access, in that military recruiters would be allowed to use the law school’s services and facilities in spite of the fact that .the military discriminates on the basis of sexual orientation, while a civilian employer who discriminated on the basis of sexual orientation would be denied such access, we reject their argument.20
We are further persuaded by the New York Court of Appeals’ recent interpretation of New York Education Law § 2-a (McKinney 1988), enacted in 1984, which is similar to § 10a-149a. Lloyd v. Grella, 83 N.Y.2d 537, 634 N.E.2d 171, 611 N.Y.S.2d 799 (1994). Section 2-a provides that “[notwithstanding any other provision of law to the contrary, if a . . . board of education . . . permits access to . . . school property to persons who inform pupils of educational, occupational or career opportunities, such . . . board . . . shall provide *480access to . . . such school property on the same basis for official representatives [of the military] . . . .” (Emphasis added.) In Lloyd, the plaintiff argued that § 2-a invalidated the city of Rochester school board’s resolution adopted in 1991, which, in effect, denied on-campus access to the military because of its discriminatory practices.21 Id., 542. The New York Court of Appeals disagreed because it concluded that § 2-a is clearly an “equal access” statute. Id., 545.
The court reasoned that § 2-a “was enacted to overcome the [wholesale] discriminatory exclusion of the military from schools for recruitment purposes.” Id., 542. The statute does not, however, mandate unqualified or preferential military access; rather, it “specially protects military recruiters by granting them equal access.” Id., 544. Consequently, the court rejected the plaintiffs construction, which “would grant the military unenacted and unintended universal access . . . which would give undue preference to military recruitment . . . .” Id., 545. Therefore, the court concluded that because the board’s resolution would forbid on-campus recruiting access to a nonmilitary employer who discriminated on the basis of sexual orientation, to effectuate the statute and provide the military with access “on the same basis,”22 the military must similarly be banned.23 Id., 546-47.
*481Any unresolved questions as to the interpretation of § 10a-149a are answered by an examination of the public policy involved in this case. Speaking in favor of the Gay Rights Law, Senator George Jepsen aptly described the need for such protective legislation. “I speak in favor of this bill because it addresses discrimination on the basis of status, not specific acts, because such discrimination is widespread, even systematic in our society, because sexual orientation is not protected, unfortunately, by our Constitution, and as such, it is entirely appropriate to address this difficult and important subject in the Congress and in the Legislatures across our country. I believe that the mark of a civilized society is how well it addresses the needs of those least well-equipped to protect themselves and that . . . throughout our history each generation has had to stand up and be counted on whether they’re going to protect those most poorly situated to protect themselves, whether it was with the waves of immigration in the 19th and 20th centuries, whether it was to protect political activists in the wake of World War I or in the McCarthy era, whether it was to protect against religious discrimination . . . throughout our history, whether it was the Civil Rights struggle to protect blacks and Hispanics, culminating in the 1960s, whether it was the struggle for equality for women in the 1960s, 1970s and today and now we have the issue of sexual orientation. . . . [Cjountless gays . . . fear discrimination in their jobs, in their housing .... I know of overt acts of discrimination, whether it’s slurs, ugly slurs painted on the sides of houses or on the cars of homosexuals, whether it was the testimony of individuals before the Judiciary Committee earlier this year, whether it was the letters and the write-ins from countless individuals who are gay and who have faced discrimination in their lives . . . .” 34 S. Proc., Pt. 3, 1991 Sess., pp. 983-85.
The Gay Rights Law was enacted in order to protect people from pervasive and invidious discrimination on *482the basis of sexual orientation.24 We cannot interpret § 10a-149a to override this necessary protection without a strong showing by the defendants that that is what the legislature intended.25 Because § 10a-149a implicates strong public policy concerns regarding the protection of a class of people from discriminatory practices, we must strictly construe the entire statute in light of this public policy. See 3A J. Sutherland, supra, § 74.11, p. 401 (“interpretation of statutes which impinge upon civil liberties is generally treated as an extraordinarily serious business, subject to special considerations”). In doing so, we are not persuaded by the defendants’ interpretation of the statute and we conclude that the United States military is presently prohibited from recruiting on the law school’s campus *483because of its current discrimination against gay men and lesbians.
The judgment is affirmed.
In this opinion BERDON and NORCOTT, Js., concurred.

 The following sections from No. 91-58 of the 1991 Public Acts, entitled “An Act Concerning Discrimination on the Basis of Sexual Orientation,” codified at General Statutes §§ 46a-81a through 46a-81r, are relevant to this appeal.
General Statutes § 46a-81a provides: “Sexual orientation discrimination: Definitions. For the purposes of sections 4a-60a, 45a-726a and 46a-81b to 46a-81r, inclusive, ‘sexual orientation’ means having a preference for heterosexuality, homosexuality or bisexuality, having a history of such preference or being identified with such preference, but excludes any behavior which constitutes a violation of part VI of chapter 952.”
General Statutes § 46a-81c provides: “Sexual orientation discrimination: Employment. It shall be a discriminatory practice in violation of this section: (1) For an employer, by himself or his agent, except in the case of a bona fide occupational qualification or need, to refuse to hire or employ or to bar or to discharge from employment any individual or to discriminate against him in compensation or in terms, conditions or privileges of employment because of the individual’s sexual orientation, (2) for any employment agency, except in the case of a bona fide occupational qualification or need, to fail or refuse to classify properly or refer for employment or otherwise to discriminate against any individual because of the individual’s sexual orientation, (3) for a labor organization, because of the sexual orientation of any individual to exclude from full membership rights or to expel from its membership such individual or to discriminate in any way against any of its members or against any employer or any individual employed by an employer, unless such action is based on a bona fide occupational qualification; or (4) for any person, employer, employment agency or labor organization, except in the case of a bona fide occupational qualification or need, to advertise employment opportunities in such a manner as to restrict such employment so as to discriminate against individuals because of their sexual orientation.”
General Statutes § 46a-81g provides: “Sexual orientation discrimination: State practices. It shall be a discriminatory practice to violate any of the provisions of sections 46a-81h to 46a-81n, inclusive.”
General Statutes § 46a-81i provides: “Sexual orientation discrimination: Services of state agencies, (a) All services of every state agency shall be performed without discrimination based upon sexual orientation.
“(b) No state facility may be used in the furtherance of any discrimination, nor may any state agency become a party to any agreement, arrangement or plan which has the effect of sanctioning discrimination.
“(c) Each state agency shall analyze all of its operations to ascertain possible instances of noncompliance with the policy of sections 46a-81h to 46a-81n, inclusive, and shall initiate comprehensive programs to remedy any defect found to exist.
“(d) Every state contract or subcontract for construction on public build*457ings or for other public work or for goods and services shall conform to the intent of section 4a-60a.”
General Statutes § 46a-81j provides: “Sexual orientation discrimination: Job recruitment and placement services provided by state agencies, (a) All state agencies, including educational institutions, which provide employment referrals or placement services to public or private employers, shall accept job orders on a nondiscriminatory basis.
“(b) Any job request indicating an intention to exclude any person because of sexual orientation shall be rejected.
“(c) All state agencies shall cooperate in programs developed by the Commission on Human Rights and Opportunities initiated for the purpose of broadening the base for job recruitment and shall further cooperate with all employers and unions providing such programs.
“(d) The labor department shall encourage and enforce employers and labor unions to comply with the policy of sections 46a-81h to 46a-81n, inclusive, and promote equal employment opportunities.”
General Statutes § 46a-81n provides: “Sexual orientation discrimination: Allocation of state benefits, (a) Sexual orientation shall not be considered as a limiting factor in state-administered programs involving the distribution of funds to qualify applicants for benefits authorized by law.
“(b) No state agency may provide grants, loans or other financial assistance to public agencies, private institutions or organizations which discriminate, unless exempted as provided in section 46a-81p.”
General Statutes § 46a-81q provides: “Sexual orientation discrimination: ROTC programs. The provisions of sections 4a-60a and 46a-81a to 46a-81o, inclusive, shall not apply to the conduct and administration of a ROTC program established and maintained pursuant to 10 USC Sections 2101 to 2111, inclusive, as amended from time to time, and the regulations thereunder, at an institution of higher education. For purposes of this section, ‘ROTC’ means the Reserve Officers’ Training Corps.”
General Statutes § 46a-81r provides: “Sexual orientation discrimination: Construction of statutes. Nothing in sections 4a-60a, 45a-726a, 46a-51, 46a-64, 46a-56, 46a-63, 46a-64b, 46a-65, 46a-67, 46a-68b, and 46a-81a to 46a-81q, inclusive, subsection (d) of section 46a-82, subsection (a) of section 46a-83, and sections 46a-86, 46a-89, 46a-90a, 46a-98, 46a-98a and 46a-99 shall be deemed or construed (1) to mean the state of Connecticut condones homosexuality or bisexuality or any equivalent lifestyle, (2) to authorize the promotion of homosexuality or bisexuality in educational institutions or require the teaching in educational institutions of homosexuality or bisexuality as an acceptable lifestyle, (3) to authorize or permit the use of numerical goals or quotas, or other types of affirmative action programs, with respect to homosexuality or bisexuality in the administration or enforcement of the provisions of sections 4a-60a, 45a-726a, 46a-51, 46a-54, 46a-56, 46a-63, 46a-*45864b, 46a-65, 46a-67, 46a-68b, and 46a-81a to 46a-81q, inclusive, subsection (d) of section 46a-82, subsection (a) of section 46a-83, and sections 46a-86, 46a-89, 46a-90a, 46a-98, 46a-98a and 46a-99, (4) to authorize the recognition of or the right of marriage between persons of the same sex, or (5) to establish sexual orientation as a specific and separate cultural classification in society.”


 General Statutes § 10a-149a provides: “Military recruiters; access to directory information and on-campus recruiting. Notwithstanding any other provision of law to the contrary, each constituent unit of the state system of higher education and any private college or university which receives state funds shall, subject to the provisions of subdivision (11) of subsection (b) of section 1-19, provide the same directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services as are offered to nonmilitary recruiters or commercial concerns.”


 Because the breach of contract claim was not decided by the trial court, it is not an issue on appeal.


 The stipulation of facts provides in relevant part:
“5. It is the written policy of the University of Connecticut and the Law School ‘to prohibit discrimination in education, employment, and in the provision of services on the basis of race, religion, sex, age, marital status, national origin, ancestry, sexual preference, status as a disabled veteran or veteran of the Vietnam Era, physical or mental disability, or record of such impairments, or mental retardation’ (hereinafter referred to as the Law School’s non-discrimination policy). This policy has been applied by the Law School to its Office of Career Services.
*459“6. The Law School’s non-discrimination policy is widely distributed to law students, applicants to the Law School, potential legal employers and others, through student handbooks, course catalogs, Office of Career Services publications, and other documents.
“7. The Law School provides on-campus recruiting, interviewing, and other placement services to potential employers through its Office of Career Services. Such services include but are not limited to providing directory information to potential employers, scheduling, arranging and providing space for on-campus interviews by prospective employers, providing job listings for potential employers, career counselling, assisting students with resumes and interviewing, and screening of potential employers to ensure compliance with the Law School’s non-discrimination policy.
“8. All employers who use the services of the Office of Career Services, except military recruiters, are required to abide by the Law School’s nondiscrimination policy.
“9. Each potential employer, except military recruiters, is required to certify in writing, prior to engaging in on-campus interviews, that it conforms to the Law School’s non-discrimination policy barring discrimination on the basis of sexual preference.
“10. At the present time, all branches of the United States military service, including the Judge Advocate General Corps of the Army, Navy, and Air Force, continue to discriminate against gay men and lesbians in hiring and employment.
“11. Defendants permit the Judge Advocate General Corps of the United States Army, Navy, and Air Force to omit or amend the required certification to indicate that they are not in compliance with the Law School’s policy on sexual preference discrimination.
“12. The defendants permit branches of the United States military to recruit and interview at the Law School [notwithstanding] of their policy of discrimination against gay men and lesbians, and have continued to permit the Judge Advocate General Corps of the Army, Navy and Air Force to recruit on campus after the effective date of [No. 91-58 of the 1991 Public Acts].
“13. During the 1991-92 academic year, representatives of the Judge Advocate General Corps of the Army, Navy and Air Force utilized the seivices and facilities of the Office of Career Services and conducted on-campus interviews at the Law School on at least three separate occasions.
“14. Assistance in securing employment is an important service provided by the Law School.
“15. The Judge Advocate General Corps of the Army, Navy, and Air Force are the only employers that defendants allow to fail to comply with the Law *460School’s non-discrimination policy and still use the on-campus recruiting and other placement services of the Law School.
“16. On at least three separate occasions, plaintiff Association requested, through defendant MacGill, that the Law School refuse to permit military recruiters to interview on campus, because of their policy of discrimination on the basis of sexual orientation.
“17. Notwithstanding these requests, defendants MacGill, Hartley and Board of Trustees have permitted continuing access to the Law School’s Office of Career Services by branches of the United States military that discriminate on the basis of sexual orientation.
“18. Defendants intend to continue to permit branches of the United States military to interview on campus and utilize the services of facilities of the Law School’s Office of Career Services during the upcoming 1992-93 academic year.”


Following the briefing in this appeal, this court, sua sponte, ordered simultaneous briefs addressing the following question: “Did the trial court lack jurisdiction over this case seeking a declaratory judgment in the absence of notice under Practice Book § 390 (d) to organizations that discriminate on the basis of sexual orientation, including the branches of the United States military that recruit at the University of Connecticut School of Law?”


 Practice Book § 390 provides in relevant part: “The court will not render declaratory judgments upon the complaint of any person . . .
“(d) unless all persons having an interest in the subject matter of the complaint are parties to the action or have reasonable notice thereof.”


 General Statutes § 46a-99 provides: “Discriminatory state practice: Cause of action; relief. Any person claiming to be aggrieved by a violation of any provision of sections 46a-70 to 46a-78, inclusive, or sections 46a-81h to 46a-81o, inclusive, may petition the superior court for appropriate relief and said court shall have the power to grant such relief, by injunction or otherwise, as it deems just and suitable.”


 It is undisputed that the plaintiff has the burden of proof on the issue of standing and that unless the claimant has standing, the trial court does not have subject matter jurisdiction. Orsi v. Senatore, 230 Conn. 459, 470, 645 A.2d 986 (1994); Sadloski v. Manchester, 228 Conn. 79, 83-85, 634 A.2d 888 (1993).


 The plaintiff argues that because Lujan is a plurality opinion and has not yet been relied upon by Connecticut courts, it does not govern.


 There is little material difference between what we have required and what the United States Supreme Court in Lujan demanded of the plaintiff to establish standing.


 The factual findings and legal conclusions by the trial court are unequivocal: “The law school’s assistance in securing employment is one of the most important services that the law school provides. However, it has given an employer (specifically, the military) the license to discriminate through the use of the school’s services and facilities. As a result of the school’s policy and practices, gay and lesbian members of [the] plaintiff association have been offered fewer placement opportunities than heterosexual students. They have suffered stigma, humiliation, and the loss of professional and educational benefits as a result of [the] defendants’ unlawful conduct.”


 Pursuant to § 46a-99; see footnote 7; a party must be aggrieved in order to petition the Superior Court for relief.


 Indeed, the trial court recognized this distinction when it stated that “[a]lthough federal law allows the military to discriminate based on sexual preference, the court finds no federal law which requires state institutions (such as [the law school]) to allow the military on campus for recruiting purposes.”


 Our analysis of § 10a-149a applies not only to the la.w school, but, also to the other entities reached by the statute, namely, all state colleges and universities and any private college or university that receives state funds. See footnote 2 for the text of § 10a-149a.


 We agree with the dissenting opinion by Justice Palmer that “the rule set forth in § 10a-149a shall take precedence over any other provision of the law that would otherwise bar the military from engaging in the same on-campus recruitment activities as civilian employers.” (Emphasis in original.) Where we differ, however, is in our interpretation of the “rule.”


 The issues of whether the military actually violates these antidiscrimination statutes and whether such violation would also preclude the military from recruiting under § 10a-149a have not been raised and, therefore, we need not resolve them.


 We assume that the legislature might have considered that the discrimination by the military had not been illegal because the restrictions by the military were limited to bona fide occupational qualifications. The military discriminates on the basis of gender in that women are barred from combat duty; it discriminates on the basis of age in that no one over the age of thirty-five may enlist unless that person has prior service; and it discriminates on the basis of disability in that only able-bodied persons are permitted to enlist. We take no position on whether these discriminatory practices by the military qualify as bona fide occupational qualifications and recognize only, as a reflection of its intent, that the legislature might have considered them as such.


 Public Act 83-576 provides in relevant part: “The board of trustees shall be prohibited from denying access to any campus under its jurisdiction to any representative of the armed forces of the United States of America who seeks entrance onto any such campus for the purpose of conducting job interviews.”


 “Although we generally restrict our review of a statute’s legislative history to the discussions conducted on the floor of the House of Representatives or of the Senate, we will consider such committee hearing testimony of individuals addressing the proposed enactment when such testimony provides particular illumination for subsequent actions on proposed bills, such as in this instance.” Elections Review Committee of the Eighth Utilities District v. Freedom of Information Commission, 219 Conn. 685, 695 n.10, 595 A.2d 313 (1991).


 We note that in 1984, the “notwithstanding” clause was adopted from a New Hampshire statute that provides: “Duty to Provide Access. Notwithstanding any other provision of law to the contrary, all public high schools and all institutions within the state university system, and all private high schools, colleges and universities which receive state funds shall offer the same on-campus recruiting opportunities to representatives of state or United States armed services as they offer to nonmilitary recruiters.” N.H. Rev. Stat. Ann. § 186.68 (1989). Its legislative history is similar to that of § 10a-149a in that it expresses the sentiment of ensuring equal and not preferential access for the military, does not refer to any antidiscrimination law in effect at the time, and is silent on the issue of what the “notwithstanding” clause refers to.
We further note that the current statute is more expansive in scope in that it applies not only to state universities, but also to private colleges receiving state funds. In addition, it seeks to ensure both the same on-campus recruiting opportunities and the same directory information for both military and nonmilitary employers. See footnote 2 for the text of § 10a-149a. Because § 10a-149a targets a broader audience than its predecessor, the “notwithstanding” clause may have been added in 1984 in order to protect against other statutes dealing with directory information and private colleges that may have been in existence at that time.


 This resolution provided in relevant part: “ ‘No organization shall be permitted in any City School District building for the purpose of recruiting City School District students if such organization has a stated policy which discriminates against any person on the basis of race, color, religion, handicap, sex, creed, political beliefs, age, economic status, or sexual orientation, until such time as these discriminatory policies are discontinued.’ ” Lloyd v. Grella, supra, 83 N.Y.2d 543.


 We recognize that the operative language in § 2-a is “on the same basis, ” but we discern no difference between that phrase and the word “same” in § 10a-149a.


 The court also concluded that “the legislative history supports access only upon similar terms and conditions as are allowed to other prospective employers. It does not support something denominated broadly and unqualifiedly as ‘guaranteed access.’ ” Lloyd v. Grella, supra, 83 N.Y.2d 546.


 General Statutes §§ 46a-81a through 46a-81n of the Gay Rights Law provide that it is the public policy of this state that individuals are not to be discriminated against because of their sexual orientation — that is, the law prohibits discrimination against aperson based on his or her “preference for heterosexuality, homosexuality or bisexuality, having a history of such preference or being identified with such preference . . . .” General Statutes § 46a-81a. This public policy reaches a wide spectrum of activities, including: membership in licensed professional associations (§ 46a-81b), employment (§ 46a-81c), public accommodations (§ 46a-81d), housing (§ 46a-81e), credit practices (§ 46a-81f), employment in state agencies (§§ 46a-81h and 46a-81j), the granting of state licenses (§ 46a-81k), educational and vocational programs of state agencies (§ 46a-81m), and allocation of state benefits (§ 46a-81n). Furthermore, pertinent to this case, the legislature has prohibited discrimination on the basis of sexual orientation by “[a]ll state agencies, including educational institutions, which provide employment referrals or placement services to public or private employers . . . .” (Emphasis added.) General Statutes § 46a-81j (a); see General Statutes § 46a-81i.


 At the time § 10a-149a was enacted, the Gay Rights Law did not exist. Nor is there any evidence that the legislature has revisited § 10a-149a since the passage of the Gay Rights Law that would support an application of the “notwithstanding” clause to the Gay Rights Law. Moreover, “the legislature is presumed to exercise its statutory authority with knowledge of existing statutes and with the intention of creating one consistent body of law . . . .” (Internal quotation marks omitted.) Caron v. Inland Wetlands & Watercourses Commission, 222 Conn. 269, 277, 610 A.2d 584 (1992). Our interpretation of § 10a-149a as giving the military the same on-campus access as civilian employers is consistent with the Gay Rights Law and serves to further rather than impede its goals.